START, J.
The plaintiff made no representations to the defendants in relation to the quality of the boards in question, but told them to look at the boards for themselves and insisted that they should examine them. The plaintiff obtained the boards by way of trade for No. 2 clapboards, which he had never inspected and believed to be merchantable boards of that grade. The defendants took the boards without inspecting them and the sale was thereby perfected. Nothing further remained to be done, and the title passed to the defendants, and they could not afterwards return the boards and rescind the contract because some of them were not good merchantable No. 2 clapboards. They had an opportunity to examine them; they were requested to do so. Nothing was said by the plaintiff to lead them to believe that an examination was not necessary, or to induce them not to make an examination. By inspecting the boards, the defendants could have discovered all that they discovered after they took them. They elected to take them without examining them, and they must pay the contract price.

Judgment affirmed.